I concur in the first and second assignments but dissent as to the third. I agree with the majority's statement that the rapes could inflict or could constitute an attempt to inflict serious physical harm as defined in R.C. 2901.01(E). However, in order to be guilty of aggravated robbery, the defendant must attempt to inflict or actually inflict serious physical harm while attempting to commit, committing or fleeing after committing a theft offense.
In the instant case, the defendant slapped the victim and demanded and obtained her money. When the money was obtained, the theft offense was completed. The rapes were subsequent to the commission of the theft offense and clearly were not committed while the defendant was fleeing. Since the rapes did not facilitate either the theft or the flight, I do not believe the rapes can constitute the infliction of, or attempted infliction of, serious physical harm necessary to constitute aggravated robbery.